People v Castillo (2022 NY Slip Op 01721)





People v Castillo


2022 NY Slip Op 01721


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ. (Filed Mar. 11, 2022.) 


MOTION NO. (240/11) KA 07-00717.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vRAPHAEL CASTILLO, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.